Filed 7/28/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 159







State of North Dakota, 		Plaintiff and Appellee



v.



Noah Donald Hoffer, 		Defendant and Appellant







No. 20160040







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail Hagerty, Judge.



AFFIRMED.



Per Curiam.



Britta K. Demello Rice, Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for plaintiff and appellee.



Justin J. Vinje, P.O. Box 4031, Bismarck, N.D. 58502-4031, for defendant and appellant.

State v. Hoffer

No. 20160040



Per Curiam.

[¶1]	Noah Hoffer appealed from an order deferring imposition of his sentence entered after he entered a conditional guilty plea to conspiracy to deliver a controlled substance, possession of a controlled substance, and possession of drug paraphernalia, reserving the right to appeal the denial of his motion to suppress.  Hoffer argues that probable cause plus an exception to the warrant requirement was necessary to justify law enforcement’s warrantless seizure of personal property, a backpack in this case.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), (3), and (7).  
See
 
State v. Heier
, 2016 ND 158.

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Daniel D. Narum, D.J.





[¶3]	The Honorable Daniel D. Narum, D.J., sitting in place of Sandstrom, J., disqualified.